Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-6 and 21-27 are pending and rejected. Claims 7-20 are cancelled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sankarakrishnan, US 2011/0294303 A1 in view of Dhas, US 2015/0354061 A1 and Moriya, US 2005/0039773 A1 (hereinafter Moriya ‘773).
	Regarding claim 1, Sankarakrishnan teaches an apparatus for plasma processing a substrate having a processing chamber, a substrate support disposed in the processing chamber, a shield member disposed in the processing chamber below the substrate support, and a lid assembly coupled to the processing chamber (see for e.g. abstract and Fig. 1). They teach that the lid assembly comprises a conductive gas distributor coupled to RF power and having a powered electrode insulated from the conductive gas distributor (see for e.g. 0005, 0020, and Fig. 1). They teach that the lid assembly comprises a conductive gas distributor coupled to an electric power source, where plasma is formed from the process gas by coupling RF power to the gas distribution plate (see for e.g. abstract, claim 11, and Fig. 2). They teach that the gas 
They teach that the lid assembly comprises an electrode 130 electrically insulated from the gas distributor where the electrode is an annular conductive member disposed between the insulator 132 and a second insulator 128 that insulates the lid assembly from the side wall of the processing chamber (see for e.g. 0022 and Fig. 1), indicating the electrode is isolated and disposed in the chamber wall. They teach that the electrode is coupled to a source of electric power which is shown as a DC power source (see for e.g. 0022 and Fig. 1). They teach that the electrode allows an electric potential to be established in the processing zone to shape the incumbent ionized gas or plasma (see for e.g. 0022). They teach that as the electric potential of the electrode is changed, ions or electrons from the gas are incrementally attracted to the electrode 130, and the density profile of the ionized gas or plasma across the support surface of the substrate support may be adjusted to promote deposition uniformity (see for e.g. 0022). They teach that an electric potential is applied to the electrode to control the plasma density profile across the substrate support where adjusting the potential of the electrode with respect to the substrate support and the gas distribution plate adjusts the distance between the plasma sheath and the side wall of the chamber or the processing region such that exposure of a substrate to the plasma can be controlled to the edge of the substrate (see for e.g. 0033). Therefore, they teach using an isolated annular electrode disposed within a chamber wall to control the distance between the plasma and the chamber walls where the electrode separates the lid assembly from the process chamber.

They teach that in the plasma processing method, a substrate is disposed on a substrate support in a processing chamber and positioned near the electrode for processing (see for e.g. 0029, 0030, and Fig. 2). They teach that a process gas is provided to the processing region defined by the substrate support and the gas distribution plate where the gas flows through the openings in the gas distribution plate (see for e.g. 0032 and Fig. 1), indicating that a process gas is supplied via the gas distributor in the lid assembly of the process chamber. They teach that a plasma is formed from the process gas in the processing region by coupling RF power to the gas distribution plate (see for e.g. 0032 and Fig. 1). They teach that an electric potential is applied to the electrode to control the plasma density profile across the substrate support such that exposure of a substrate to the plasma can be controlled to the edge of the substrate (see for e.g. 0033). They teach that exhaust gases are uniformly exhausted through a pumping plenum located below the substrate support in a lower portion of the chamber (see for e.g. 0034). 

	Sankarakrishnan does not teach extending the boundary of the plasma region to be outside of the diameter for the substrate support using the annular electrode.
	Dhas teaches an RF generating system the deposits film on a substrate by generating RF plasma in a processing chamber between an upper electrode and a lower electrode by supplying an RF voltage to one of the upper electrode and the lower electrode while gases are delivered by a gas delivery system (see for e.g. abstract). They teach that a bias generating circuit selectively supplies a DC bias voltage to one of the upper electrode and the lower electrode while the post deposition purge gas is delivered (see for e.g. abstract). They teach that when using RF plasma clustering and/or agglomeration of particles in a reactive volume of the plasma can occur (see for e.g. 0005). They teach that the particles remain suspended when the RF plasma is on where due to electrostatic repulsion the particles are suspended in the RF plasma at a plasma boundary or sheath (see for e.g. 0005). They teach that after the RF excitation is turned off, the particles may fall on to the substrate (see for e.g. 0006). They teach applying the 
Moriya ‘773 teaches a particle removal apparatus for removing particles from a chamber of a plasma processing apparatus, wherein the chamber is connected to a gas exhaust port and a plasma of a processing gas is generated in the chamber to plasma process a substrate to be processed (see for e.g. abstract). They teach that positively charged particles are discharged from the chamber via the gas exhaust port (see for e.g. abstract). They teach that the apparatus includes upper charging electrodes, peripheral charging electrodes, and a second charging electrode located outside of the substrate support (see for e.g. 0078-0079, 0082, and Fig. 11). They teach that particles generated during plasma etching are positively charged in the particle charging region in the vicinity of the central charging electrode and the peripheral charging electrode, where the particles move around and are attracted to the peripheral charging electrode 102B (see for e.g. 0080-0081, Fig. 11, and Fig. 12). They teach that a second control voltage of the second control unit is applied to the second charging electrode 106 in a predetermined timing with respect to the pulse apply control of the first control voltages A and B by the first control unit (see for e.g. 0082). They teach that an absolute value of the negative potential of the second charging electrode is set to be greater than that of the first control voltage B, where if the first control voltage B is -200 V, the second control voltage may be -300 V (see for e.g. 0082). They teach that by doing this, the particles reaching the peripheral charging electrode 102B are forced to be drift transferred to the sidewall of the chamber by a strong attractive force from the second charging electrode, which is installed in the sidewall part of the chamber (see for e.g. 0082 and Fig. 11). They teach that after stopping supplying the processing gas and the 
From the teachings of Dhas and Moriya ‘773, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Sankarakrishnan to have applied a negative DC bias to the annular electrode after RF power is applied and before extinguishing the RF power so as to alter the trajectory of the particles to be outside of the substrate so that the particles fall outside of the substrate support and are removed from the chamber using the pumping plenum located below the substrate support because Dhas teaches applying a DC bias to an upper electrode alters the trajectory of particles so that they bypass the substrate on their way to pumping ports so as to protect the substrate from the particles that fall when RF power is extinguished, i.e. causes the particles to 
As to the initial distance between a boundary of the plasma and a chamber wall being greater than a distance between and outer diameter of a substrate support, Sankarakrishnan teaches locating the processing zone 112 away from the chamber body 164 by moving the processing zone into the lid assembly reduces contact between process gases and the chamber body surfaces, lowering the rate of chemical attack on the chamber body surfaces (see for e.g. 0023 and Fig. 1). They teach that the substrate support and the gas distribution plate define a processing region that is maintained away from other chamber components to reduce the instance of plasma arcing and chemical attack on the other chamber components (see for e.g. 0029). They teach that it is desirable to provide flow uniformity at all points along the edge of the substrate (see for e.g. 0031). They also teach adjusting the potential of the electrode to control the plasma to the edge of the substrate (see for e.g. 0033). Therefore, Sankarakrishnan indicates that it is desirable to keep the plasma away from the walls during processing while keeping the plasma uniform along the edge of the substrate. 
Moriya ‘773 depicts the plasma PZ as being above the substrate, where the distance between the plasma and the chamber walls is greater than a distance between the substrate support or susceptor 12 and the chamber walls (see for e.g. 0080 and Fig. 11).

Therefore, in the process of Sankarakrishnan in view of Dhas and Moriya ‘773 the plasma will be formed so that a distance between a boundary of the plasma and a chamber wall is greater than a distance between and outer diameter of the substrate support and the chamber wall to provide the plasma process and then before the plasma is extinguished the boundary of the plasma will be extended so as to be outside of the substrate support by applying a negative DC bias to the annular electrode to attract 
	Regarding claim 2, Sankarakrishnan in view of Dhas and Moriya ‘773 suggest the limitations of instant claim 1. As discussed above for claim 1, Sankarakrishnan teach that the electrode is coupled to a source of electric power which is shown as a DC power source (see for e.g. 0022 and Fig. 1), where the electrode controls the distance between the plasma sheath and the side walls of the chamber (see for e.g. 0033). Dhas also suggests applying DC power to an upper electrode to alter the trajectory of the particles (see for e.g. 0039). Therefore, in the process of Sankarakrishnan in view of Dhas and Moriya ‘773, DC power is applied to the electrode for extending the boundary of the plasma.
	Regarding claim 3, Sankarakrishnan in view of Dhas and Moriya ‘773 suggest the limitations of instant claim 2. As discussed above Dhas suggests applying DC power ranging from 100 to 600 volts where the polarity can be negative or positive (see for e.g. 0039). 
Moriya ‘773 teaches that the charging control voltage applied to the charging electrode is of a large absolute value so as to sufficiently charge the particles but not so high as to cause abnormal discharge, where the charging control voltage is set within a range of about -10 V ~ -500 V (see for e.g. 0060). They teach that the voltage applied to the second charging electrode 106 is larger than the first control voltage B and can be -300 V so that the particles are attracted to the second charging electrode (see fore .g. 0082). Therefore, Moriya ‘773 indicates that a voltage range of about -10 V ~ 500 V is suitable for charging electrodes used to attract positively charged particles. 
prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the range of Sankarakrishnan in view of Dhas and Moriya ‘773 renders the claimed range obvious.
	Regarding claim 4, Sankarakrishnan in view of Dhas and Moriya ‘773 suggest the limitations of instant claim 3. As discussed above for claim 1, Dhas teaches applying the DC bias before the RF power is extinguished to change the trajectory of the particles, 
	Regarding claim 6, Sankarakrishnan in view of Dhas and Moriya ‘773 suggest the limitations of instant claim 4. As discussed above for claim 1, Sankarakrishnan teaches forming a plasma in the plasma region by supplying one or more process gases to the process chamber via a gas distributor of the lid assembly and supplying electric power to the gas distributor from the electric power source (see for e.g. 0029, 0032, Fig. 1, Fig. 2, and claim 11).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sankarakrishnan in view of Dhas and Moriya ‘773 as applied to claim 4 above, and further in view of Moriya, US 2003/0003758 A1 (hereinafter Moriya ‘758).
	Regarding claim 5, Sankarakrishnan in view of Dhas and Moriya ‘773 suggest the limitations of instant claim 4, wherein Dhas provides the suggestion to apply DC power to the electrode before an electric power source utilized to form the plasma is turned off.
	They do not teach the time at which the DC power is applied.

From the teachings of Moriya ‘758, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the timing of applying the DC power to the annular electrode so as to extend the plasma boundary outside of the substrate to be within the range of claims 5, 21, 24, and 27 such that it is applied prior to turning off the electric power source used to form the plasma because Dhas teaches applying DC power before extinguishing the RF power used to generate the plasma and Moriya ‘758 teaches that particles are generated in the plasma at the beginning of processing and immediately after the plasma is stopped where it is desirable to repel the particles from the substrate for 1 to 5 seconds before stopping plasma and Sankarakrishnan teaches that DC power can be supplied to the annular electrode during plasma processing where adjusting the potential of the electrode will adjust the distance between the plasma sheath and the side wall of the chamber such that by optimizing the timing of applying adjusting the potential of the annular electrode to extend the plasma boundary to be within the range of instant claims 5, 21, 24, and 27 it will provide the desired and predictable result of ensuring that the particles in the plasma will be attracted to the exterior of the substrate before the plasma is extinguished, i.e. when they would fall to the substrate and further by adjusting the potential of the electrode right before the end of plasma processing it will provide the power to the electrode when it is needed since both Dhas and Moriya ‘758 indicate that particles are formed or land on the substrate at the end of plasma processing such that during the middle of processing particles are not significantly produced on the substrate and therefore not needed to be collected such that it will In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, Sankarakrishnan in view of Dhas, Moriya ‘773, and Moriya ‘758 suggest optimizing the timing of applying the DC power for extending the plasma boundary to be outside of the substrate to be within the ranges of instant claims 5, 21, 24, and 27.


Claims 21-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sankarakrishnan, US 2011/0294303 A1 in view of Dhas, US 2015/0354061 A1, Moriya, US 2005/0039773 A1 (hereinafter Moriya ‘773), Moriya, US 2003/0003758 A1 (hereinafter Moriya ‘758), and Nowak, US 6,366,346 B1.
	Regarding claims 21-24 and 27, as discussed above for claim 1, Sankarakrishnan in view of Dhas and Moriya ‘773 provide the limitations of instant claims 21 and 27 including forming a plasma in a plasma region of a process chamber by supplying one or more process gases to the process chamber via a gas distributor in a lid assembly and supplying a first electric power to the gas distributor, where the plasma has an outer boundary disposed within an outer diameter of the substrate support, supplying a second electric power, i.e. a DC-type electric power, to an isolated annular electrode disposed within a chamber wall and radially outward from the process region, the isolated annular electrode separating the lid assembly from a body of the process chamber, the supply of the second DC-type electric power to the isolated annular prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, Sankarakrishnan in view of Dhas, Moriya ‘773, and Moriya ‘758 suggests the ranges of instant claims 21, 23, 24, and 27. 
	Sankarakrishnan further teaches that exhaust gases are uniformly exhausted through a pumping plenum located below the substrate support in a lower portion of the chamber and through a chamber wall (see for e.g. 0034 and Fig. 1). They teach using the plasma chamber for plasma CVD (see for e.g. 0035). As discussed above for claim 1, Moriya ‘773 suggests causing the particles to fall outside of the substrate support so as to be removed by the gas exhaust port (see for e.g. 0083). 

	Nowak teaches a method for determining the composition of an effluent stream from a vacuum processing chamber (see for e.g. abstract). They teach that the processing system can be used for CVD, including plasma enhanced CVD (see for e.g. Col. 4, lines 14-33, Col. 8, lines 17-25, and Col. 10, lines 24-29). They teach that gas is supplied to the processing chamber where the gas typically reacts to form a layer of material on a substrate or to perform another process, such as an etching or cleaning process (see for e.g. Col. 4, lines 34-40). They teach that the effluent from the chamber, which may include unreacted gas as well as reaction byproducts, is exhausted from the chamber by the vacuum pump (see for e.g. Col. 4, lines 34-40).
	From the teachings of Nowak, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that unreacted species and by-products will be exhausted using the pump of Sankarakrishnan because Sankarakrishnan is directed to a PECVD process and Nowak indicates that in a processing chamber for CVD effluent gases can include unreacted gas as well as reaction byproducts such that the CVD gases of Sankarakrishnan are also expected to include such species that will be removed by the pump. Therefore, in the process of Sankarakrishnan in view of Dhas, Moriya ‘773, Moriya ‘758, and Nowak, unreacted species and by-products, along with the positive particles will be exhausted from a region below the substrate support and through the chamber wall, where since the gases and positive particles are removed below the substrate support they are considered to fall to the region below the substrate support including upon 
	Regarding claim 26, Sankarakrishnan in view of Dhas, Moriya ‘773, Moriya ‘758, and Nowak suggest the limitations of instant claim 21. As discussed above for claim 1, Sankarakrishnan teaches using RF power as the first electric power (see for e.g. 0005). Dhas also teaches generating plasma using an RF generating system (see for e.g. 0007).
	

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sankarakrishnan in view of Dhas, Moriya ‘773, Moriya ‘758, and Nowak as applied to claim 21 above and further in view of Liu, US 2001/0042511 A1.
	Regarding claim 25, Sankarakrishnan in view of Dhas, Moriya ‘773, Moriya ‘758, and Nowak suggest the limitations of instant claim 21. As discussed above for claims 1 and 26, Sankarakrishnan teaches using RF power as the first electric power to the gas distributor (see for e.g. 0005).
	They do not teach that the first power is DC power.
	Liu teaches an apparatus for confining plasma within a process zone of a substrate processing chamber (see for e.g. abstract). They teach that the gas delivery assembly is disposed on a base plate at an upper end of the chamber body and includes a gas distribution faceplate or showerhead (see for e.g. 0023 and Fig. 3). They teach that the showerhead has a plurality of holes adapted to distribute the gas flow into the processing region (see for e.g. 0025 and Fig. 3). They teach that a power source, which 
	From the teachings of Liu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Sankarakrishnan in view of Dhas, Moriya ‘773, Moriya ‘758, and Nowak to have used DC power as the first power because Liu indicates that either DC or RF power can be supplied to a showerhead or gas distribution plate for the formation of plasma such that it will be expected to also provide plasma as desired in the process of Sankarakrishnan in view of Dhas, Moriya ‘773, Moriya ‘758, and Nowak. 

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s arguments over Sankarakrishnan, it is noted that the reference is relied upon to indicate that a chamber forming a plasma in a plasma region of a process chamber by applying an electric power to a lid assembly from an electric power source can use an annular electrode to extend the boundary of the plasma outward. The suggestion to extend the boundary of the plasma to be outside of the diameter of the substrate support is provided by the combination of Dhas and Moriya ‘773. As noted above Dhas suggests applying a DC bias to an upper electrode before extinguishing RF plasma power to direct particles located at the boundary of the plasma 
As to Applicant’s arguments over Dhas, as noted above, the suggestion to use an annular electrode is provided by Sankarakrishnan. It is noted that Dhas indicates that either the DC bias can be supplied to either the upper or lower electrode (abstract), 
As to Applicant’s arguments over Moriya ‘773, as discussed above, Sankarakrishnan is relied upon for the annular electrode, where they indicate that the electrode is capable of causing the plasma to extend outwardly by the application of DC power such that the plasma and charge particles would be expected to be attracted outwards towards the annular electrode. 
As to the combination of Sankarakrishnan and Moriya ‘758 since Sankarakrishnan indicates that the annular electrode is capable of controlling the distance between the plasma sheath and the chamber this would provide the suggestion of using the annular electrode to extend the plasma outside of the support as suggested by Dhas and Moriya ‘773. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718